Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fifth degree. He contends on appeal that the police had no probable cause to stop the car that he was operating because the stop was based upon a "questionable” search of the hotel rooms occupied by *981another occupant of the car and not, as found by the suppression court, upon police knowledge of an outstanding bench warrant for his arrest. From our review of the testimony at the suppression hearing, we conclude that there is support in the record for the court’s determination that the police had probable cause to stop the vehicle and that the defendant was lawfully searched incident to his arrest on the outstanding bench warrant (see, CPL 120.80; People v Erwin, 42 NY2d 1064, 1065; People v Alexander, 156 AD2d 968). (Appeal from judgment of Onondaga County Court, Mulroy, J. — attempted criminal possession of controlled substance, fifth degree.) Present — Callahan, J. P., Doerr, Denman, Balio and Lawton, JJ.